UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

ANSAARI SHAKKA, a/k/a Joseph
Carter,
Plaintiff-Appellant,

v.

MAARFU AULU; WILLIAM D. LEWIS,
Correctional Officer; NEWTON
KENDIG, Dr., Chief Medical Officer
of the Division of Correction,
Defendants-Appellees,                                               No. 98-6278

and

SEWALL SMITH, Warden; THEODORE
PURNELL, Major; SEIGFRIED
PRESBURY, Correctional Officer;
WAYNE TANNER, Correctional
Officer; SERGEANT BONDS; J.
MORGAN, Lieutenant,
Defendants.

Appeal from the United States District Court
for the District of Maryland, at Baltimore.
Susan K. Gauvey, Magistrate Judge.
(CA-92-1424-WMN)

Argued: January 29, 1999

Decided: February 24, 1999

Before WILLIAMS and MICHAEL, Circuit Judges, and
WILLIAMS, Senior United States District Judge for the Eastern
District of Virginia, sitting by designation.

_________________________________________________________________
Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: David Paul King, HOGAN & HARTSON, L.L.P., Balti-
more, Maryland, for Appellant. David Phelps Kennedy, Assistant
Attorney General, Baltimore, Maryland, for Appellees. ON BRIEF:
Ralph S. Tyler, HOGAN & HARTSON, L.L.P., Baltimore, Maryland,
for Appellant. J. Joseph Curran, Jr., Attorney General of Maryland,
Baltimore, Maryland, for Appellees.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Appellant, a Maryland inmate, brought this suit alleging denial of
his federal constitutional rights under 42 U.S.C.§ 1983. He appeals
from a judgment for the defendant correctional officers and officials
following a jury trial, arguing that the district court erred when it: (1)
denied his Batson motion; (2) allowed the jury verdict to be tainted
by alleged violations of the trial court's order granting plaintiff's
motion in limine; and (3) granted summary judgment to Warden
Smith.

Appellant argues that the trial court erred in denying his challenge
to the defendants' peremptory strike of Juror # 232, pursuant to
Batson v. Kentucky, 476 U.S. 79 (1986). It is well settled that a civil
litigant's exercise of a peremptory jury challenge on account of race
violates the equal protection rights of the prospective juror and that
the opposing party has standing to object in order to raise the
excluded person's rights. See Edmonson v. Leesville Concrete Co.,
500 U.S. 614, 618 (1991). When a party challenges the exercise of a

                     2
peremptory challenge on equal protection grounds, that party bears
the burden of proving intentional discrimination by the opposing
party. See Batson, 476 U.S. at 93. As explained by this court in
United States v. Malindez, 962 F.2d 332, 333 (4th Cir.), cert. denied,
506 U.S. 875 (1992); Jones v. Plaster, 57 F.3d 417, 420 (4th Cir.
1995), and others, the Supreme Court has delineated a burden-shifting
procedure for courts to use in analyzing a claim of purposeful dis-
crimination in the jury selection process. A finding by the district
court as to whether or not a peremptory challenge was exercised for
a racially discriminatory reason is given great deference by this court.
We review that finding only for clear error. See Jones, 57 F.3d at 421
(citing Hernandez v. New York, 500 U.S. 352, 364-65 (1991)). "In-
deed, as we have previously noted, the district court is especially
well-suited to resolve challenges to peremptory strikes of jurors
because it has observed with its own eyes the very act in dispute."
Jones, 57 F.3d at 421 (citations omitted).

In this case, the defendants' counsel articulated several reasons for
the strike: (1) because the juror answered no questions on voir dire;
(2) because she made a facial expression of concern for the appellant;
and (3) because she lived in a high-crime area of Baltimore, but did
not answer any questions on voir dire relating to crime, suggesting
that she may have had undisclosed attitudes about the criminal justice
system which counsel had not had a chance to explore through
follow-up questions. The trial judge questioned the defendants' coun-
sel about her reasons for the strike, heard argument on the issue by
appellant's counsel, considered the matter, and then denied the Batson
motion. The trial court specifically found that the challenged strike
was not the result of purposeful discrimination ("I cannot find as the
law requires me to find that the defense has purposefully discrimi-
nated") and that the reasons given for the strike were not pretextual
("I will find that I do not find the explanation given for the striking
of either Mr. Jenkins or Ms. Thomas pretextural[sic]. . ."). J. A. at
161-62. Accordingly, we find no clear error in the trial court's han-
dling of the appellant's Batson motion.

Appellant next challenges appellees' alleged violations of an order
granting appellant's motion in limine. Specifically, appellant objects
to: statements describing inmates at the facility in which appellant
was incarcerated as a "super secure place" housing a "very special

                    3
elite group of inmates;" testimony regarding appellant's destruction of
the plumbing in his cell; cross-examination of appellant in which
counsel elicited information regarding his disassembly of his wheel-
chair and barricading himself in his cell; testimony by a defense wit-
ness that appellant had thrown excrement on correctional officers;
testimony by the warden that appellant had referred to his own father
as an "Uncle Tom;" testimony by another defense witness describing
appellant as presenting a very difficult situation"by history and repu-
tation," who constituted a "management problem," and was "ex-
tremely manipulative and extremely combative," and whose
wheelchair or crutches "could be fashioned as weapons."

This court has repeatedly emphasized the substantial deference
afforded a trial court on most evidentiary rulings. See United States
v. Russell, 971 F.2d 1098, 1104 (4th Cir. 1992); United States v.
Fernandez, 913 F.2d 148, 155 (4th Cir. 1990); Beaty Shopping Ctr.,
Inc. v. Monarch Ins. Co., 315 F.2d 467, 471 (4th Cir. 1963); Thomas
J. Kline, Inc. v. Lorillard, Inc., 878 F.2d 791, 799 (4th Cir. 1989). In
many of the instances to which appellant objects, the trial judge prop-
erly sustained appellant's objections, granted appellant's motions to
strike, and promptly issued curative instructions to mitigate any preju-
dicial effect of the objectionable statements. We have previously held
that only under the "most extraordinary circumstances" does a limit-
ing instruction fail to "cure[ ] . . . unfair prejudice." United States v.
Aramony, 88 F.3d 1369, 1378 (4th Cir. 1996), cert. denied, 117 S.Ct.
1842 (1997); see also United States v. Masters , 622 F.2d 83, 87 (4th
Cir. 1980). Those statements allowed to stand were relevant to issues
before the court and we find no abuse of discretion in allowing the
statements. While the trial judge twice denied appellant's motion for
a mistrial, such a ruling is reviewed only for abuse of discretion. See
United States v. Guay, 108 F.3d 545, 552 (4th Cir. 1997) (citation
omitted). The court observes no abuse of discretion in the trial judge's
denial of appellant's two motions for a mistrial.

Arguing that the objectionable statements incurably prejudiced the
jury, appellant seeks a new trial. However, "`[a] new trial (in these
circumstances) should be ordered only when substantial prejudice has
occurred.'" United States v. Jones, 542 F.2d 186, 211 (4th Cir. 1976)
(quoting United States v. Armocida, 515 F.2d 29, 49 (3d Cir. 1975)).
Because we found that the court did not abuse its discretion in relation

                     4
to the statements, there is no basis for a new trial. The appellant nev-
ertheless cites the jury's verdict as evidence that the jury was preju-
diced. To the contrary, the jury's finding in appellant's favor on the
significant issue of medical need demonstrates that the jury was not
so prejudiced as to be unwilling to carefully evaluate the merits of
appellant's claim. Accordingly, the court holds that the jury's verdict
was not so tainted as to require a new trial.

The appellant next maintains that the trial court improperly granted
Warden Smith summary judgment. Summary judgment may be
granted if, after consideration of such items as depositions, affidavits
or certifications, and after viewing the facts in the light most favor-
able to the non-moving party, "there is no genuine issue as to any
material fact and the moving party is entitled to judgment as a matter
of law." Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317,
322 (1986). A grant of summary judgment is reviewed de novo. See
Johnson v. Quinones, 145 F.3d 164, 166 (4th Cir. 1988) (citing Stone
v. Liberty Mut. Ins. Co., 105 F.3d 188, 191 (4th Cir. 1977)).

The appellant alleged both direct and supervisory liability against
Warden Smith. He offered no evidence, however, to create a genuine
issue of material fact regarding Warden Smith's liability in either
regard. Accordingly, the court finds no error in trial court's grant of
summary judgment in the Warden's favor.

For the reasons stated above, this court affirms the judgment of the
district court.

AFFIRMED

                     5